Citation Nr: 1135669	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before the undersigned in June 2010.  A transcript of the hearing is of record.

This case was remanded in December 2010.  Unfortunately, for reasons explained below, further remand is required.

In the June 2010 hearing, the Veteran and his representative indicated that they were filing a claim for ischemic heart disease under the liberalizing change in regulations that now allow for the presumptive service connection of ischemic heart disease in some cases involving exposure to the herbicide Agent Orange.  In addition, it was noted that secondary service connection claims for the residuals of cerebrovascular accident (CVA) and other conditions would also be made.  It does not appear that these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore the Board does not have jurisdiction over them.  Nonetheless, these issues have critical bearing on the issues at hand.  Therefore, they are being referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The December 2010 remand observed that, since a March 2005 VA examination for aid and attendance, the Veteran's nonservice-connected and service-connected conditions had worsened.  Specifically, a January 2006 letter submitted by the Veteran's VA physician indicated that the Veteran needed help with driving and activities around the house due to nonservice-connected dementia and service-connected PTSD.  In May 2007, the Veteran submitted a statement asserting that his service-connected disabilities had worsened and that he needed someone to assist him with his daily activities.  An additional VA examination in May 2009 was conducted to evaluate the Veteran's service-connected PTSD; however, the examiner did not opine as to whether he needed aid and attendance due to the service connected PTSD.  No further VA examinations were conducted to evaluate the nature and extent of the other service-connected disabilities.  

Accordingly, the RO was instructed to schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine whether he met the requirements for special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  The examination was to take into account all of the Veteran's service-connected disabilities including PTSD, rated at 70 percent; shrapnel fragment wound to the chest with left pneumothorax, rated at 20 percent; gunshot wound residuals to the left shoulder with muscle damage, rated at 20 percent; left 4th and 5th rib fracture residuals, rated at 0 percent; and left arm scar, rated at 0 percent.  The examiner was to specifically take into consideration the Veteran's need for assistance to perform the needs of nature, of the limits on his movements inside his house, his need for a companion when he goes outside his home and his functional limitations due to his service-connected disabilities.

In addition, the examination report was to contain sufficient information to determine whether it was at least as likely as not that the Veteran was in need of regular aid and attendance due solely to his service-connected disabilities.  If the Veteran was in need of aid and attendance due to his nonservice-connected disabilities, which was also to have been noted.  

Finally, the examination report was to contain sufficient information to determine whether it was at least as likely as not that the Veteran was housebound due solely to his service-connected disabilities.

The January 2011 VA examination report now of record does not answer these essential questions.  Rather, the examination notes only the diagnoses of strokes, peripheral vascular disease and PTSD, and notes that the service-connected disorders do not qualify the Veteran to have aid and attendance assistance.  The opinion provided states that the Veteran does not need aid and attendance due solely to his service-connected disabilities.

This examination does not provide an adequate basis upon which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examination does not meet the requirements of the December 2010 remand.  As rationale, the examiner explained that the Veteran needs assistance only with travel and financial management and has a history of vascular dementia.  There is no discussion of other service-connected disabilities; there is also no examination to determine their nature and extent.  While the examiner notes that the claims file was reviewed, there are no references to it.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This claim must therefore be remanded for compliance with the December 2010 remand directives.

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations by the appropriate specialists to determine the nature and extent of his service-connected and non-service connected disabilities.  The claims folders, to include this Remand, must be reviewed by the examiner(s) in conjunction with the examination(s).  The examination report must reflect that such a review was undertaken.  

The Veteran must then be afforded an examination by a specialist qualified to determine whether he meets the requirements for special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, based solely on his service-connected disabilities.  

The examination must take into account all of the Veteran's service-connected disabilities (PTSD, rated at 70 percent; shrapnel fragment would to the chest with left pneumothorax, rated at 20 percent; gunshot wound residuals to the left shoulder with muscle damage, rated at 20 percent; left 4th and 5th rib fracture residuals, rated at 0 percent; and left arm scar, rated at 0 percent). 

The examination reports must contain sufficient information to determine whether it is at least as likely as not that the Veteran is in need of regular aid and attendance, that is, whether he is helpless or is so nearly helpless as to require the regular aid and attendance of another person, due solely to his service- connected disabilities.  If the Veteran is in need of aid and attendance due to his nonservice-connected disabilities, that should also be noted.

In addition to the foregoing, the examination report must contain sufficient information to determine whether it is at least as likely as not that the Veteran is housebound, in that the appellant is bedridden or substantially confined to his home or immediate premises by reason of permanent disabilities, due solely to his service-connected disabilities.

A complete rationale must be provided for all opinions given.

2.  Upon completion of the foregoing, the RO must readjudicate the Veteran's claim of entitlement to special monthly compensation based on aid and attendance, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, the RO must provide the veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LISA M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



